Citation Nr: 0332345	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  00-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of the reduction in the rating for lumbosacral 
strain from 40 percent to 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to April 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating decision 
by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO) that reduced the veteran's 
evaluation for service-connected lumbosacral strain from 40 
percent to 20 percent, effective January 1, 1999.


FINDINGS OF FACT

1.  In May 1996, the RO granted an increased rating, to 40 
percent, for the veteran's lumbosacral strain, effective from 
October 24, 1995; the evaluation was based on an October 1995 
VA examination report.

2.  Following a VA examination in July 1998, the RO proposed 
reducing the veteran's evaluation for his service-connected 
lumbosacral strain from 40 percent to 20 percent in a July 
1998 rating decision.  

3.  By rating decision dated in October 1998, the RO reduced 
the veteran's 40 percent evaluation for his lumbosacral 
strain to 20 percent, effective January 1, 1999.

4.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disability as to warrant reduction in the assigned 
40 percent disability rating.


CONCLUSION OF LAW

The October 1998 rating reduction from 40 percent to 20 
percent was not in accordance with the law, and the veteran 
is entitled to restoration of a 40 percent disability rating 
for lumbosacral strain.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.344; 4.71a, Diagnostic Code 5292 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the claim herein at issue, the Board has found 
the evidence and information currently of record to be 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development of the record is required to comply 
with the VCAA or the implementing regulations.

Factual Background

By rating action dated in March 1980, the RO granted the 
veteran's claim of entitlement to service connection for 
lumbosacral strain.  A 10 percent evaluation was assigned, 
effective April 4, 1979.  Subsequently, in May 1996, the RO 
granted an increased rating for the veteran's lumbosacral 
strain, to 20 percent, effective from February 9, 1995, and 
to 40 percent, effective from October 24, 1995.

The grant of a 40 percent evaluation was based, in part, on 
an October 1995 VA examination report, which notes the 
veteran's complaints of the inability to bend or sit for any 
length of time.  The veteran indicated that he could not lie 
flat.  He also complained of numbness in his legs with 
paresthesias.  The examiner noted that previous CT scan and 
MRI revealed bulging discs at two levels.  Upon examination, 
range of motion of the lumbosacral spine was "markedly 
decreased" from 45 degrees of flexion to 0 degrees of 
extension; lateral flexion was to 10 degrees bilaterally and 
rotation was to 10 degrees bilaterally.  There was marked 
splinting of the lumbosacral spine.  There was weakness in 
the extensor hallucis longus on the right.  There was 
decreased sensation in the L5 root on the right.  There were 
no reflex or motor defects.  There was a positive leg-raising 
test of 45 degrees, bilaterally.  There were no postural 
abnormalities and the musculature of the back appeared good.  
The diagnosis was herniated disc, L4-5.

In July 1998, the veteran underwent another VA examination to 
determine the severity of his lumbosacral strain.  The 
examiner noted that the veteran did not recall the date or 
results of his previous VA MRI.  The examination report notes 
the veteran's complaints of low back pain that had 
progressively worsened, particularly over the past two years.  
He described constant low back pain with occasional sharp, 
burning pain with radiation to the anterior lateral thighs 
and knees.  He indicated that this pain was brought on after 
10-15 minutes of sitting, or walking for more than 20 minutes 
or longer than one mile.  He denied any gait difficulty.  
Upon examination, range of motion of the lumbosacral spine 
was from 10 degrees of flexion to 5 degrees of extension; 
lateral flexion was to 10 degrees bilaterally and rotation 
was to 10 degrees on the left and to 15 degrees on the right.  
There was right paraspinal muscle tenderness.  Muscle 
strength was 5/5 throughout, with the exception of 4++ in the 
right tibialis anterior and extensor hallucis longus.  
Sensory examination was intact.  Leg raising tests were 
negative.  X-rays revealed normal lumbar spinal alignment and 
disc space height.  The examiner stated that the veteran 
"has mildly decreased lumbar range of motion, however, he is 
neurologically intact with no evidence of sciatica, no 
evidence of myelopathy or radiculopathy.  No further studies 
indicated."

Based on the above examination report, the RO, in a July 1998 
rating decision, proposed to reduce the evaluation assigned 
the veteran's lumbosacral strain from 40 percent to 20 
percent disabling.  The veteran was advised in a letter dated 
in August 1998 of the proposed rating reduction, and informed 
that he could submit evidence showing that his lumbosacral 
strain had not improved and/or request a hearing within 60 
days of the proposed rating reduction.  

No hearing request or medical evidence was received from the 
veteran during the 60-day period.

By rating decision dated in October 1998, based on the above 
evidence, the RO reduced the evaluation for the veteran's 
service-connected lumbosacral strain from 40 percent to 20 
percent disabling, effective January 1, 1999.

Analysis

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

In the case at hand, the veteran's rating of 40 percent for 
his lumbosacral strain was in effect from October 24, 1995, 
until January 1, 1999.  That period is less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability ratings do not apply.  
38 C.F.R. § 3.344(c).  

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155; 38 C.F.R. § 3.344.  After reviewing the record, the 
Board finds that the medical evidence upon which the rating 
was reduced did not establish that the veteran's service-
connected lumbosacral strain had improved to the extent that 
it was no longer 40 percent disabling.

The veteran's 40 percent evaluation was provided under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  That 
code provides for a 40 percent evaluation in the case of 
severe limitation of motion of the lumbar spine.  The 20 
percent evaluation is provided where the limitation of motion 
is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

When the RO originally granted the 40 percent rating for the 
veteran's lumbosacral strain, the increase was based on an 
October 1995 VA examination report showing the veteran's 
complaints of an inability to sit, bend, or lie flat, as well 
as his complaints of numbness and paresthesias in the legs.  
Examination revealed "markedly decreased" range of motion 
from 45 degrees of flexion to 0 degrees of extension.  In 
addition, lateral flexion was to 10 degrees bilaterally and 
rotation was to 10 degrees bilaterally.  

The July 1998 rating decision reducing the rating assigned 
for the veteran's lumbosacral strain to 20 percent relied on 
the report of an October 1995 VA examination.  The report of 
this examination reflects that the veteran reported increased 
symptomatology, to include progressively worsening pain, 
particularly over the past two years. 

More importantly, although the July 1998 VA examination 
report notes a slight improvement on rotation of the low back 
to the right (from 10 degrees to 15 degrees), range of motion 
on flexion and extension apparently decreased.  Specifically, 
range of motion testing revealed that, on examination in 
October 1995, range of motion was recorded from 45 degrees of 
flexion to 0 degrees of extension, whereas in July 1998, it 
was from 10 degrees of flexion to 5 degrees of extension.  
This represents a definite decrease in range of motion, not 
an improvement in the veteran's condition.  Moreover, the 
reported findings on the range of motion testing in July 1998 
clearly evidence the presence of severe limitation of motion.  

The Board recognizes that the July 1998 VA examiner concluded 
that the limitation of motion of the veteran's lumbar spine 
was mild.  This conclusion is clearly inconsistent with the 
ranges of lumbar motions reported in the examination report, 
thereby raising the question of whether the examination 
report properly reflects the findings on the examination.  
However, this is a matter that should have been clarified by 
the RO before entering a decision reducing the evaluation for 
the veteran's low back disability.  As it stands, the July 
1998 VA examination report is not sufficient to establish 
that the limitation of motion of the veteran's lumbar spine 
was less than severe.  Consequently, restoration of the 40 
percent rating for lumbosacral strain is warranted from the 
effective date of the reduction is in order.  


ORDER

Restoration of the 40 percent rating for lumbosacral strain 
is granted, effective the date of the reduction.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



